Citation Nr: 1456451	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-26 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.  

In addition to the paper claims file, the Veteran has a paperless, electronic file on Virtual VA.  That file contains the hearing transcript but no additional evidence relevant to this appeal.  


FINDING OF FACT

The Veteran has current bilateral hearing loss disability, he has credibly asserted in service noise exposure, and competent, probative opinion evidence indicates that the disability is, at least, partially attributable to his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served as a U.S. Army air defense missile crewman and maintenance technician with duties that included testing and operation of electrical turbine generators.  He contended that he experiences bilateral hearing loss caused by exposure to hazardous noise during active service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385.

During the Board hearing, the Veteran credibly reported that he was exposed to high levels of noise during turbine generator testing and operations.  He reported that the turbines and the associated manuals warned of hazardous noise levels even when operators wore hearing protection.  The Board finds that the Veteran was exposed to hazardous noise on active duty because it is consistent with service personnel records of his military occupation and assigned duties. 

The Veteran has a current bilateral hearing loss to an extent recognized as a disability for VA purposes.  In May 2010, a VA audiologist reviewed the claims file, noted the Veteran's noise exposure in service, and performed an audiometric examination.  Although the bilateral pure tone thresholds were well above 40 decibels at every frequency, the audiologist noted that the measurements were of poor reliability and were not likely actual thresholds.  The audiologist noted speech recognition scores of 88 and 86 percent in the right and left ears respectively, noting that the scores are better than expected in view of the threshold data, and did not indicate that the scores were unreliable.  The audiologist declined to provide a diagnosis because of thresholds of questionable reliability.  Notwithstanding the unreliable threshold data, the speech recognition scores meet the VA criteria for disability.   

As to the link or nexus to noise exposure in service, during the Board hearing, the Veteran waived consideration of new evidence by the RO and later submitted a September 2013 letter from a private audiologist who noted his experience as a medical school professor and current director of a hearing and speech department at a private hospital.  The audiologist noted that the preponderance of his practice is forensic audiology and that he had conducted measurements of turbines similar to those operated by the Veteran in service.  The audiologist noted that a hearing test performed a few weeks earlier showed 71.2 and 84.4 percent hearing impairment in the right and left ears respectively.  Although the test data cannot be directly applied to the VA criteria, the audiologist clearly indicated a level of impairment that is consistent with the hearing loss disability established by the VA speech recognition scores.  The private audiologist found that the current impairment was at least partially caused by noise exposure during active military service.  

Because a hearing loss disability was shown on May 2010 examination based on acceptable speech recognition scores, the September 2013 private opinion is sufficient to warrant application of the benefit-of-the doubt doctrine to satisfy the nexus criteria.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App.49, 53-56 (1990).

In light of the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has current bilateral hearing loss disability that is etiologically related to service; hence, the criteria for service connection are met.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


